DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
IDS item 2 of Non Patent Literature submitted on 08/12/2020 could not be considered since there is no English translation and document is only in Japanese (see 1449 marked up form of IDS crossed out item 2 NPL). Thus, the IDS fails to comply with 37 CFR 1.98(a)(3)(i).
Claim Interpretation
Claims 1-10 and 12-19 analyzed for 112f (generic placeholder for structure). Specifically, claimed “node” “first node” “second node”  “third node”  (claims 1-4, 6-10, 12-14, 16-19), claimed “control apparatus” (claims 1-3), claimed “control system” (claims 1, 2, 3, 6,10,12,13,16), claimed “policy storage part” (claims 4 and 14), claimed “policy application part” (claims 4,5,14 and 15), claimed “flow information storage part” (claims7 and 17).
Regarding claimed “node(s)”, “control apparatus”, “control system”, per the specification, the control system having node(s) and a control apparatus are all part of a virtual CPE (i.e. software per se) (IFW [0025-0026]) and, therefore, claimed elements are interpreted as software per se  which are not generic placeholders for structure, therefore, claims do not invoke 112f.  
Regarding claimed “policy storage part”, “policy application part”, “flow information storage part”, per the specification (Specification IFW [0047-48; 0063-64; part(s)”, the “part(s)” appear to be software configured to perform functions, for example see IFW [0082] “… the policy application part 3041 may be realized by using a program executed in the processor (CPU) ….” Therefore, the “part(s)” as claimed are not generic placeholders for structure and do not invoke 112f.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 3-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claimed node and system are not clearly machines. 
Per the specification, the control system having node(s) and a control apparatus are all part of a virtual CPE (i.e. software per se) (Specification IFW [0025-26]) and, therefore, claimed node and system are interpreted as software per se and are non-statutory.
To overcome this rejection, applicant is encouraged to amend independent claim 1 with substance equivalent to “A node, wherein the node comprises a processor and memory …“and claim 3 “A control system … wherein the system comprises: a processor and memory; a first node … “(see Specification IFW [0167] … computer is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 is dependent on claim 12, but claim 13 is a duplicate of claim 12, therefore, claim 13 is not in proper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirer et al. (US 2013/0173797 A1) in view of Puranik et al. (US 2017/0357528 A1).

Regarding claim 1, Poirer discloses a node (Poirer, Fig. 4 [0010, 46-47] implements cloud-based CPE environment [0010] and see Fig 4 virtual customer premises equipment (VCPEs) 430, 435, 440 (first, second, third … node(s)). Fig. 1 [0020] discloses a cloud based customer premises system, where the system 100 may include a network 110 that provides network connectivity to one or more customer premises, such as residential premises 120 and non-residential premises 130, as well as to other devices, such as servers 140 (a node)), 
wherein; the node is arranged in a control system configured by including a control apparatus controlling a virtual network function(s) (Poirer, Fig. 1, 4 and 9 [0020; 0051] discloses a cloud based customer premises system, where the system 100 may include a network 110 that provides network connectivity to one or more customer premises, such as residential premises 120 and non-residential premises 130, as well as to other devices, such as servers 140/a node, [0020]. In [0051] Poirer disclosed 
the node assigns a number to a terminal ID (identifier) for a terminal in a customer premises network (Poirer [0005 and Fig.4], discloses a DHCP server/node which provides unique IP addresses (Terminal ID/Identifier) to each of the computing devices in a customer premises network, [0005]. In Fig. 4, DHCP servers 430,435 and 440 are responsible for providing unique IP addresses (Terminal ID/Identifier) to each of the computing devices in a customer premises network); and
when the node receives data whose transmission source or destination is a terminal from outside of the control system (Poirer, Fig. 4, [0030 ; 0039], discloses a network device 200 which includes input ports 250 for receiving incoming network traffic and one or more output ports 255 for transmitting outgoing network traffic, [0030]. In FIG. 4, a number of premises 410 (source or destination is a terminal from outside of the control system) may obtain broadband services from a network device 420. Premises 410 may correspond to, for example, residential premises 120 or non-residential premises 130 (source or destination is a terminal from outside of the control system). Network device 420 may correspond to, for example, edge router 115 or to another device or set of devices in network 110, [0039]).
Poirer did not explicitly disclose when the node receives data whose transmission source or destination is a terminal from outside of the control system, the node adds, to the received data, terminal information including a terminal ID corresponding to the terminal which is transmission source or destination of the received data and a customer ID for a customer corresponding to a premises network to which the terminal connects, and transfers the resultant data added with the terminal information to a node inside of the control system. (emphasis added) 
Puranik discloses when the node receives data whose transmission source or destination is a terminal from outside of the control system (Puranik [0018-0019], discloses receiving a service request from a customer premises equipment (CPE – terminal located outside of the control system/service provider),  
 the node adds, to the received data, terminal information including a terminal ID corresponding to the terminal which is transmission source or destination of the received data and a customer ID for a customer corresponding to a premises network to which the terminal connects (Puranik [0022; 0031;0042;0072] discloses a virtual SLM unit 270 in the service provider (control system – the node) which generates and assigns/adds an identifier to a customer premises equipment 110 that is used to exchange data with a corresponding service provider 170. The identifiers include a user profile (customer ID) and a user device identifier (source or destination identifier) that are added to the terminal information to indicate the source or destination of a message during transmission or communication), and
transfers the resultant data added with the terminal information to a node inside of the control system (Puranik [0033; 0042] discloses how an authentication request (resultant data) includes/added identifiers (a user profile and a user device identifier) of a CPE 110 are transmitted to a controller 160 and/or service providers 170 for authentication).

Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Puranik into the teachings of Poirer as doing such would enable the system assign a VM to a service provider, and service data associated with a service received from the service provider. The service data to be processed by the VM and the processed service data is forwarded to user devices at the customer premise to provide the service to the user devices. The CPE may form different VMs for different service providers, [Puranik, Abstract].

Regarding Claim 2, Poirer and Puranik discloses the node according to claim 1, wherein when the node receives, from inside of the control system, data to which terminal information is added (Puranik [0022; 0031; 0042; 0072] discloses a virtual SLM unit 270 which generates and assigns/adds an identifier to a customer premises equipment 110 that is used to exchange data with a corresponding service provider 170. The identifiers include a user profile and a user device identifier that are added to the terminal information to indicate the source or destination of a message during transmission or communication),  
the terminal information including a number-assigned terminal ID for a terminal that is transmission source or destination of the data and a customer ID for a customer corresponding to a premises network to which the terminal connects (Puranik [0022; 
 the node removes the terminal information from the received data and transfers the resultant data to outside of the control system (Poirer [0029] discloses a network device 200 which is a router and/or switch, including a hardware portion 230 receiving incoming/outside packets, extract header information for the packets, and process the packets (resultant data after the header information have been extracted from the message) based on the extracted header information. The resultant data is provided to the CPE outside the control system/service provider).
The motivation to combine is similar to that of claim 1.

 Regarding claim 3, Poirer discloses a control system configured by including a control apparatus controlling a virtual network function(s), wherein the system comprises (Poirer, Fig. 1 [0020] discloses a cloud based customer premises system, 
a first node that assigns a number to a terminal ID for a terminal in a customer premises network (Poirer [0005 ; 0042], discloses a DHCP server (node) which provides unique IP addresses (Terminal ID/Identifier) to each of the computing devices in a customer premises network, [0005]. In FIG. 2, CPE 110 may also include a virtual SIM unit 270. Virtual SLM unit 270 may generate and assign an identifier, to CPE 110 that is used to exchange data (e.g., service data 103) with a corresponding service provider 170. Virtual SIM unit 270 may form a separate device identifier for each different service provider 170. Virtual SIM unit 270 may modify a device identifier associated with SIM 220. For example, virtual SIM unit 270 virtual may form an identifier based on the IMSI, the authentication key (KI), a location area identity LAI), a temporary mobile subscriber identity (TMSI), a personal identification number (personal identification number (a number to a terminal ID), PIN),
when the first node receives data whose transmission source or destination is the terminal from outside of the control system (Poirer [0030], discloses a network device 200 which includes input ports 250 for receiving incoming network traffic and one or more output ports 255 for transmitting outgoing network traffic. In FIG. 4, a number of premises 410 (source or destination is a terminal from outside of the control system) may obtain broadband services from a network device 420. Premises 410 may correspond to, for example, residential premises 120 or non-residential premises 130 (source or destination is a terminal from outside of the control system). Network device 
Poirer did not explicitly disclose when the node receives data whose transmission source or destination is a terminal from outside of the control system, the first node adds, to the received data, terminal information including a terminal ID corresponding to the terminal which is transmission source or destination of the received data and a customer ID for a customer corresponding to the premises network to which the terminal connects, and the first node uses the data added with the terminal information in the control system. (emphasis added)
Puranik discloses when the node receives data whose transmission source or destination is a terminal from outside of the control system (Puranik [0018-0019], discloses receiving a service request from a customer premises equipment (CPE – terminal located outside of the control system/service provider),  
 the first node adds, to the received data, terminal information including a terminal ID corresponding to the terminal which is transmission source or destination of the received data and a customer ID for a customer corresponding to the premises network to which the terminal connects (Puranik [0022; 0031;0042;0072] discloses a virtual SLM unit 270 in the service provider (control system – the node) which generates and assigns/adds an identifier to a customer premises equipment 110 that is used to exchange data with a corresponding service provider 170. The identifiers include a user profile (customer ID) and a user device identifier (source or destination identifier) that are added to the terminal information to indicate the source or destination of a message during transmission or communication), and 
the first node uses the data added with the terminal information in the control system (Puranik [0033; 0042] discloses how an authentication request (resultant data) includes/added identifiers (a user profile and a user device identifier) of a CPE 110 are transmitted to a controller 160 and/or service providers 170 for authentication).
Poirer and Puranik are analogous because these teachings are from the same field of endeavor with respect to the techniques for assigning identifiers to network devices to enable communication between the devices.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Puranik into the teachings of Poirer as doing such would enable the system assign a VM to a service provider, and service data associated with a service received from the service provider. The service data to be processed by the VM and the processed service data is forwarded to user devices at the customer premise to provide the service to the user devices. The CPE may form different VMs for different service providers, [Puranik, Abstract].

Regarding claim 4, Poirer and Puranik discloses the control system according to claim 3, further comprising: a customer terminal information database which stores in advance a customer ID for a customer (Puranik [0022;0059], discloses the use of a controller 160 to store user profile and other identifying information in a database), 
a terminal ID corresponding to a terminal in a customer premises network (Puranik [0022] discloses a user device identifier (e.g., a media player identifier, a mobile device identifier (a terminal ID), a set top box identifier, a personal computer 
 a MAC (Media Access Control) address of the terminal corresponding to the terminal ID in association with each other (Puranik [0019] discloses configuration data 102 may assign an address, such as an Internet protocol (IP) address or a media access control (MAC) address to VM 112. Controller 160 may further direct service provider 170 to forward service data 103 to the assigned address associated with VM 112); and
 a third node, wherein the third node including: a policy storage part which stores in advance the customer ID, the MAC address of the terminal (Poirer [0052], discloses an AAA server 520 (Third node) storing parameters relating to a premises 410, such as QoS/( stores policy in a policy storage part) and access control list (ACL) parameters. Additional parameters, relating to a premises 410 may be directly received from computing devices 416 at the premises 410, such as parameters received through UPnP. The parameters received through UPnP may generally be used to customize services provided to computing devices 416 or to increase service granularity. The server also stores passwords, unique device identification values (such as media access control (MAC) values) associated with access devices 412, or other information, to authenticate or authorize a premises 410 or a user at a premises 41), and
an application policy to be applied to the terminal in association with each other (Poirer [0051], each of VCPE component 430 and VCPE component 440 may 
a policy application part which searches in the customer terminal information database based on the terminal information added to the data, identifies a MAC address corresponding to the terminal information added to the data, searches in the policy storage part based on the identified MAC address, and identifies the application policy to be applied to the data (Poirer [0025; 0051] discloses servers 140 each includes one or more computation devices that provide services or data to residential premises 120 and/or non-residential premises 130. Servers 140 may implement, for example, web servers, data servers, search servers, cloud storage servers, media servers, or other server functions relating to the providing of data or services to residential premises 120 and/or non-residential premises 130, [0025]. Poirer further discloses the use of QoS stored in a database associating network devices and QoS to enable the implementation of the policy on a per-premises basis, [0051]. To implement policies on a per-premises basis, the system will have to search and identify the appropriate policy corresponding to the premise and the terminal in the premise before it can be applied or implemented on the terminal or device),
wherein the policy application part executes a process based on the identified application policy (Poirer [0051], each of VCPE component 430 and VCPE component 440 may correspond to virtual router instances that are maintained by network device 
The motivation to combine is similar to that of claim 3.

Regarding claim 5, Poirer and Puranik discloses the control system according to claim 4, wherein the policy application part comprises a cache memory, and stores the customer terminal information database in the cache memory (Puranik [0049-0051] discloses the use of cache memory for storing information to enable multiple execution threads that share the execution pipeline and level 1and level 2 caches. To implement QoS and DHCP on a per-premises basis, terminal information and the corresponding policy is stored in a memory and serves as a point of reference for identification of the relationship between the terminal and the policy which can be retrieved as needed and executed on a per-premises basis).
The motivation to combine is similar to that of claim 4.

Regarding claim 6 Poirer and Puranik disclose the control system according to claim 3, further comprising:
a second node which transfers data to outside of the control system (Puranik [0030; 0036; 0047] discloses FIGS. 1A-1C. For example, service provider 170 may be connected via network 150 to numerous customer premises 120. Environment 100 may also include additional elements, such as switches, gateways, routing devices, backend 
wherein when the second node receives data to which the terminal information is added (Puranik [0022; 0031;0042;0072 discloses a virtual SLM unit 270 which generates and assigns (adds) an identifier to a customer premises equipment 110 that is used to exchange data with a corresponding service provider 170. The identifiers include a user profile and a user device identifier that are added to the terminal information to indicate the source/destination of a message during transmission or communication. Puranik [0030; 0036; 0047] further discloses FIGS. 1A-1C. For example, service provider 170 may be connected via network 150 to numerous customer premises 120. Environment 100 may also include additional elements, such as switches, gateways, routing devices, backend systems, etc. (a second nodes which transfers data to outside of the control system), that aid in routing service data 103 from service providers 170 to user devices 130, [0030]. A programmable modem 230 (second node used to transfer data outside of the control system) may exchange data (e.g., service data 103) between CPE 110 and service providers 170. In another example, programmable modem 230 may be used to exchange data service data 103 
the second node removes the terminal information from the received data and transfers the resultant data from which the terminal information has been removed to the destination of data (Poirer [0029] discloses a network device 200 which is a router and/or switch, including a hardware portion 230 receiving incoming/outside packets, extract header information for the packets, and process the packets (resultant data after the header information have been extracted from the message) based on the extracted header information. The resultant data is provided to the CPE outside the control system/service provider).
The motivation to combine is similar to that of claim 3.

Regarding claim 7, Poirer and Puranik disclose the control system according to claim 6, further comprising:
A flow information storage part (Poirer Fig. 9, [0014; 0034], is a flow chart illustrating an example process for providing network-based services. The flow information is stored and retrieved to process information as needed, [0014]. Memory 330 (a flow information storage part) may include a RAM or another type of dynamic storage device that stores information and instructions for execution by processing unit 320, a ROM or another type of static storage device that stores static information and instructions for the processing unit 320, [0034]),

the second node associates the terminal information added to the received data to flow information, stores the flow information (Puranik [0022; 0031; 0042 ; 0072] discloses a virtual SLM unit 270 which generates and assigns (adds) an identifier to a customer premises equipment 110 that is used to exchange data with a corresponding service provider 170. The identifiers include a user profile and a user device identifier that are added to the terminal information to indicate the source or destination of a message during transmission or communication. Poirer [0051] also discloses each virtual router (second node) instance may be isolated from other virtual router instances, providing service separation and operation. Each virtual router instance may be configurable (storing flow/routing information), such as by using quality of service (QoS) and DHCP parameters, which may be implemented on a per-premises basis), and 
the terminal information in the flow information storage part, removes the terminal information from the received data, and transfers the resultant data from which the terminal information has been removed to the destination of data (Poirer [0029] discloses a network device 200 which is a router and/or switch, including a hardware portion 230 receiving incoming/outside packets, extract header information for the 
The motivation to combine is similar to that of claim 6.

 Regarding claim 8, Poirer and Puranik disclose the control system according to claim 7, wherein when the second node receives data destined to a terminal in a customer premises network (Puranik [0018] discloses controller 160 may intercept/receive a request for service from a user device 130 (e.g., via CPE), identify a service provider 170 associated with the service and forward data from the request to the service provider 170 to solicit registration data 101. Controller 160 may then forward data identifying CPE 110 (e.g., a network address for CPE 110) to service provider 170, to enable service provider 170 to forward service data 103), and
the second node identifies the terminal information and adds the identified terminal information to the received data, based on the flow information corresponding to the received data (Puranik [0022; 0031; 0042; 0072 discloses a virtual SLM unit 270 which generates and assigns (adds) an identifier to a customer premises equipment 110 that is used to exchange data with a corresponding service provider 170. The identifiers include a user profile and a user device identifier that are added to the terminal information to indicate the source/destination of a message during transmission or communication).
The motivation to combine is similar to that of claim 7.

Regarding claim 9, Poirer and Puranik disclose the control system according to claim 8, wherein when the second node receives data destined to a terminal in a customer premises network (Puranik [0018], controller 160 may intercept/receive a request for service from a user device 130 (e.g., via CPE), identify a service provider 170 associated with the service and forward data from the request to the service provider 170 to solicit registration data 101. Controller 160 may then forward data identifying CPE 110 (e.g., a network address for CPE 110) to service provider 170, to enable service provider 170 to forward service data 103),
the second node adds the identified terminal information to the received data and transfers the resultant data to which the terminal information has been added to the first node (Puranik [0018-0022; 0031; 0042; 0072 discloses a virtual SLM unit 270 which generates and assigns (adds) an identifier to a customer premises equipment 110 that is used to exchange data with a corresponding service provider 170. The identifiers include a user profile and a user device identifier that are added to the terminal information to indicate the source or destination of a message during transmission or communication), and 
when the first node receives data transferred from the second node, the first node removes the terminal information from the received data and transfers the resultant data from which the terminal information has been removed, to the destination of data (Poirer [0029] discloses a network device 200 which is a router and/or switch, including a hardware portion 230 receiving incoming/outside packets, extract header information for the packets, and process the packets (resultant data after the header information have been extracted from the message) based on the extracted header 
The motivation to combine is similar to that of claim 8.

Regarding claim 10, see similar rejection of claim 1, where the method is taught by the system.
Regarding claim 12, Poirer and Puranik disclose the control system according to claim 4, further comprising: a second node which transfers data to outside of the control system (Puranik [0030; 0036; 0047] discloses FIGS. 1A-1C. For example, service provider 170 may be connected via network 150 to numerous customer premises 120. Environment 100 may also include additional elements, such as switches, gateways, routing devices, backend systems, etc. (a second nodes which transfers data to outside of the control system), that aid in routing service data 103 from service providers 170 to user devices 130, [0030]. A programmable modem 230 (second node used to transfer data outside of the control system) may exchange data (e.g., service data 103) between CPE 110 and service providers 170. In another example, programmable modem 230 may be used to exchange data service data 103 processed by VMs 112) between CPE 110 and user devices 130. Programmable modem 230 may provide multiple channels between VMs 112 to service providers 170),
wherein when the second node receives data to which the terminal information is added (Puranik [0022; 0031;0042;0072 discloses a virtual SLM unit 270 which generates and assigns (adds) an identifier to a customer premises equipment 110 that is used to exchange data with a corresponding service provider 170. The identifiers 
the second node removes the terminal information from the received data and transfers the resultant data from which the terminal information has been removed to the destination of data (Poirer [0029] discloses a network device 200 which is a router and/or switch, including a hardware portion 230 receiving incoming/outside packets, extract header information for the packets, and process the packets (resultant data after the header information have been extracted from the message) based on the extracted header information. The resultant data is provided to the CPE outside the control system/service provider).
The motivation to combine is similar to that of claim 4.

Regarding claim(s) 13, see similar rejection of claim(s), 12.
Regarding claim(s) 14-15, see similar rejection of claim(s), 4-5, respectively, where the method is taught by the system.
Regarding claim(s) 16-19, see similar rejection of claim(s), 6-9, respectively, where the method is taught by the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to assigning identifiers to networked devices for authentication and data exchange.
Hughes et al. (US 2015/0334169 A1)
Khaili et al. (US 2015/0334108 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.F.D/Examiner, Art Unit 2443                                                                                                                                                                                                        /JUNE Y SISON/Primary Examiner, Art Unit 2443